Order entered November 26, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-01537-CV

                 JERRY, MARSHA AND JASON CHAMBERS, Appellants

                                              V.

                TEXAS DEPARTMENT OF TRANSPORTATION, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 88069-422

                                          ORDER
       We GRANT appellants’ November 12, 2013 motion for extension of time to file notice

of appeal.   Appellants’ notice of appeal filed October 31, 2013 is considered timely for

jurisdictional purposes.

       As the appellate record has been filed, appellants shall file their brief on the merits by

December 27, 2013.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE